DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  there is no period at the end of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN-206516764-U) in view of Gui et al. (CN-107335147-A).
In claim 19, Li discloses in Fig. 4, an antenna assembly, comprising: 
a substrate (47); 
an antenna radiator disposed on the substrate (11 in Fig. 2) and 
a circuitous transmission line (45), 
the circuitous transmission line configured to couple to a feed of the antenna radiator (11), and 
wherein the circuitous transmission line (45) comprises an electrical length that is greater (longer) than a dimensional length associated therewith (due to serpentine nature); with the exception of disclosing the circuitous transmission line further configured to be secured to the substrate with a plurality of connectors for orienting the circuitous transmission line in a serpentine shape.
However, Gui discloses in Fig. 2, the circuitous transmission line (2-2) further configured to be secured to the substrate with a plurality of connectors (1 and 5) for orienting the circuitous transmission line in a serpentine shape.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a meander antenna that is thin and small in size that meets a wideband built-in antenna requirements.  
In claim 20, Li in view of Gui discloses the antenna assembly of claim 19, wherein Gui further discloses circuitous transmission line in the serpentine shape comprises two or more windings (see Fig. 2).
Allowable Subject Matter
Claims 1-18 appear to comprise allowable subject matter.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Diaz (US 8847840 B1) teaches devices and systems use pseudo-conductor materials as antennas to receive or radiate electromagnetic energy for communications and other applications.
SHIBATA TADAKAZU (WO 2007136040 A1) teaches a coaxial cable connecting structure having both mechanical reliability relating to bendability and electrical characteristics relating to impedance matching and EMI characteristics. A coaxial cable harness to be used for such coaxial cable connecting structure and a portable terminal device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844